DETAILED ACTION
	Claims 1-20 are presented on 07/25/2022 for examination on merits.  Claims 1, 14, and 20 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,457,012 B2 (hereinafter “USPAT 012”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of determining access authorization based on a device risk level.

	Regarding claim 1, USPAT 012 anticipates:
A computer-implemented method performed by an authentication system and comprising: 
associating, during a device enrollment process, authentication credentials and first device metadata with a first client device for authenticating access requests, the first device metadata describing one or more infrequently changing characteristics of the first client device (USPAT 012, CLM. 1: associating, by the authentication system during a device enrollment process, authentication credentials and first device metadata with a first client device for authenticating access requests, [using] the authentication credentials … the second device metadata describing one or more infrequently changing characteristics of the second client device); 
responsive to an access request associated with a second client device impersonating the first client device, obtaining an authentication token generated using the authentication credentials and second device metadata describing one or more infrequently changing characteristics of the second client device (USPAT 012, CLM. 1: responsive to an access request associated with a second client device impersonating the first client device, obtaining an authentication token generated using the authentication credentials and second device metadata describing one or more infrequently changing characteristics of the second client device); 
determining that the authentication token is valid (USPAT 012, CLM. 1: determining, using the secret key, that the authentication token is valid); 
responsive to determining that the authentication token is valid, comparing the first device metadata to the second device metadata in order to detect device metadata anomalies (USPAT 012, CLM. 1: responsive to determining that the authentication token is valid, comparing the first device metadata to the second device metadata in order to detect device metadata anomalies); 
determining a risk level for the second client device based on the comparison, the risk level indicating a likelihood that the second client device is impersonating the first client device (USPAT 012, CLM. 1: determining a risk level for the second client device based on the comparison, the risk level indicating a likelihood that the second client device is not the first client device;); and 
denying the access request based on the risk level, despite having determined that the authentication token is valid (USPAT 012, CLM. 1: denying the access request based on the risk level, despite having determined that the authentication token is valid).
Independent claims 14 and 30 are rejected for the same reason as that for claim 1, because they each recite the same limitations in similar language.
Regarding dependent claims 2-13 and 15-19 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.


Claim Objections
Claims 2 and 15 are objected to because of the following informalities: 
Claims 2 and 15 each recite a limitation “the risk level indicating a likelihood that the first client device is the first client device” (Emphasis added) deficiently.  For example, regarding claim 2, it appears that this limitation means “the risk level indicating a likelihood that the first client device is not the third client device” based on the comparison between the first device metadata and the third device metadata, implying that the first device is not impersonating the third device.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 2 and 15 each recite a limitation “the risk level indicating a likelihood that the first client device is the first client device” (Emphasis added) unclearly, because even if the first client device is determined to impersonate another device such as the third device, the first device is still the first device.  Therefore, it confusing to specify in the claim “a likelihood that the first client device is the first client device” based on the metadata comparison.

Allowable Subject Matter
Claims 1-20 are allowable over prior art for the following reasons:
Independent claims 1, 14, and 20 each repeat a substantial portion of the allowable subject matter of the parent case Application No. 17/087,639, filed 11/03/2020, now U.S. Patent #11,457,012.  The claims recite elements of “associating, during a device enrollment process, authentication credentials and first device metadata with a first client device for authenticating access requests, the first device metadata describing one or more infrequently changing characteristics of the first client device” and “responsive to determining that the authentication token is valid, comparing the first device metadata to the second device metadata in order to detect device metadata anomalies; determining a risk level for the second client device based on the comparison, the risk level indicating a likelihood that the second client device is impersonating the first client device; and denying the access request based on the risk level, despite having determined that the authentication token is valid”.  The elements and the features thereof, in combination with the other limitations in the respective claims, are not anticipated by, nor made obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        11/18/2022